In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 11-448V
                                           (Not to be published)


*************************
                           *
K.B.,                      *
                           *
               Petitioner, *
                           *                                              Filed: October 28, 2013
          v.               *
                           *                                              Decision on Attorney’s
SECRETARY OF HEALTH AND    *                                              Fees and Costs
HUMAN SERVICES             *
                           *
               Respondent. *
                           *
*************************



                              DECISION1 (ATTORNEY FEES AND COSTS)
        In this case under the National Vaccine Injury Compensation Program,2 I issued a
decision on March 15, 2013. On October 14, 2013, petitioner filed a Motion for reimbursement
of costs, requesting reimbursement of $2,915.64 for petitioner’s own litigation expenses. That
Motion states that petitioner does not seek reimbursement of attorney’s fees. On October 28,
2013, respondent’s counsel filed a status report indicating that respondent has no objection to
petitioner’s Motion for reimbursement of costs.
         I find that this petition was brought in good faith and that there existed a reasonable basis
for the claim. Therefore, an award for petitioner’s costs is appropriate, pursuant to 42 U.S.C. §
300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and appropriate.
Accordingly, I hereby award the total $2,915.64 as a lump sum, in the form of a check
payable to ( K.B. )

1
  The undersigned intends to post this decision on the United States Court of Federal Claims’ website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to request
redaction “of any information furnished by that party (1) that is trade secret or commercial or financial information
and is privileged or confidential, or (2) that are medical files and similar files the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision will be
available to the public. Id.
2
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.

IT IS SO ORDERED
                                                               /s/ George L. Hastings, Jr.
                                                                   George L. Hastings, Jr.
                                                                   Special Master